Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed May 27, 2010.
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00435-CR
____________
 
IN RE BILLY DEAN CALDWELL, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On May 18, 2010, Relator, Billy Dean Caldwell, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann §22.221
(Vernon 2004); see also Tex. R. App. P. 52.1.  Relator requests we
compel the District Clerk of Montgomery County, Texas, Barbara Gladden Adamick,
to transmit documents regarding his application for writ of habeas corpus to
the Texas Court of Criminal Appeals.
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals' jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward a district clerk[1]
and is not necessary to enforce this court’s jurisdiction, we have no jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petitions for writ of mandamus are ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Brown, Sullivan, and Christopher.
Do Not Publish —
Tex. R. App. P. 47.2(b).
 




[1]
We further note that Montgomery County is not a county within our district.